ORDER
The Disciplinary Review Board having filed a report with the Court recommending that JOHN P. LIBRETTI of HACKENSACK, who was admitted to the bar of this State in 1978, be publicly reprimanded for violations of RPC 1.1(a) (gross negligence), RPC 1.3 (failure to act with reasonable diligence), RPC *1241.4(a) and (b) (failure to explain a matter to the extent reasonably necessary to permit a client to make informed decisions), RPC 1.16(a)(1) (failure to withdraw from representation), RPC 3.2 (failure to expedite litigation) and RPC 5.1 (failure to exercise properly the responsibilities of a supervisory lawyer), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and JOHN P. LIBRETTI is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.